DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s continuing patent application number 17/175,539 filed on 2/12/2021.
Currently, claims 39-50 are pending and examined. 
Claims 1-38 have been canceled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, “a gapless” never described in the original filed specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 39, lines 5 and 8; a phrase “which” is confusing and indefinite because does not clear if “which” referring to which structure?  Clarification is required. Claims 40-43 depending upon the rejected claim 39 are also rejected. Claim 46, lines 3-4; having the same issues as mentioned is rejected. Correction is required. 
Re claim 44, line 7; a conditional phrase “when” is confusing and indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C). Claims 45-50 depending upon the rejected claim 44 are also rejected. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,959,523; over claims 1-22 of U.S. Patent No. 10,524,573; over claims 1-35 of U.S. Patent No. 10,238,213; over claims 1-36 of U.S. Patent No. 10,506,881; over claims 1-27 of U.S. Patent No. 9,084,486; over claims 1-15 of U.S. Patent No. 9,451,831; over claims 1-16 of U.S. Patent No. 9,814,313. Although the claims at issue are not identical, they are not patentably distinct from each other because all structures of the instant claims are encompassed within the patented claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 44, 45, 47-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2010/0295357 to Koehler et al. (‘Koehler’).
Re claim 44: Koehler discloses a stool 10, comprising: a seat assembly 22; a chest support 11 configured to contact a user's chest while the user sits on the seat assembly (see Figs. 1 and 2); and an armrest 9A/9B movable between a raised locked position (par. [0018], lines 16-18) for supporting the user's chest to a lowered locked position for supporting the user's arm, wherein when unlocked, an end of the armrest 9A/9B is movable forwardly away from the chest support 11 (see par. [0019], lines 5-17) and the user's chest to move the armrest rotates from the raised locked position to the lowered locked position. Note, the claims are sole draw to a sub-combination of a stool, any relation to a user’s chest is being considered as a functional citation or intended use of the device. 
Re claim 45: further comprising a locking mechanism assembly 17A/17B having a locked state for holding the armrest 9A/9B stationary relative to the chest support 11 and an unlocked state (e.g. releasing pins 17A/17B) for allowing movement of the armrest 9A/9B relative to the chest support 11.
Re claim 47: wherein the armrest 9A/9B is movable between a plurality of preset angular positions relative to the chest support 11.
Re claim 48: further comprising a vertical adjustment mechanism 24 operable to move the chest support 11 relative to a seat (wherein 22 points to) of the seat assembly 22.
Re claim 49: wherein the chest support 11 is rotatable away from an upright orientation to a user leaning forward position (Fig. 3).
Re claim 50: wherein the armrest 9A/9B is a first armrest 9A, wherein the stool further comprises a second armrest 9B that is rotatably coupled to the chest support 11 such that the chest support 11 is located between the first and second armrests 9A/9B (see par. [0018]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale